DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to: IDs and RCE filed on 10/17/2022 to application filed on 02/23/2016.
Claims 1, 3, 5-8, 10, 12, 13-17, 19-20 are pending in this application.  Claims 1 and 10 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, 12, 13-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 recite the limitation "… using a view user interface element of the media application …" (claim 1, lines 18-19; claim 10, lines 22-23) renders the claims are vague and indefinite, since plurality “media applications” are mentioned before the limitation and it is not clear “the media application” refers to which media application among the plurality of media applications. 
	Dependent claims 3, 5-8, 12, 13-17, 19-20 are rejected for fully incorporating the dependencies of their base.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhry, US 2003/0167315, in view of Khouri et al., US 2012/0210247, Tolle et al., US 2009/0138508 and Mak et al. US 2008/0162206, and Sanso et al., US 2017/0214723.
Regarding independent claim 1, Chowdhry teaches a method, comprising:
receiving a plurality of pieces of content, each piece of the plurality of different pieces of content having a different format, wherein each piece of the plurality of pieces of content is extracted from a web page (Chowdhry, figures 3, 8; [0103], [0119]; receiving different content from a web site source to create portlets);
managing, using a computer based media portal system, the plurality of pieces of content, the computer based portal system having a plurality of media applications wherein each media application is used to manage a particular piece of content and the particular piece of content has a different format (Chowdhry, figures 3, 8; [0006], [0103], [0119]; portal comprising portlets, each of portlets having different content; fig.8; [0182], [0191], [0203], [0217], [0233], [0243]; manage links, panes and/or forms to create portlets), wherein the media applications are a document tool that manages document content and manipulates document content (Chowdhry, fig.8; [0124], [0180], [0191]. [0203]; managing and manipulate documents/forms/links; user selects how many links, or what panes or form to add into a portlet); and 
wherein managing each particular piece of content further comprises viewing, by a user using a computing device using a view user interface element of the media application, each particular piece of content; sharing, by a user using the computing device using a share user interface element of the media application each particular piece of content (Chowdhry, fig.8; viewing links, panes or forms; [0096], [0097]; sharing portlets).
However, Chowdhry does not teaches the media applications are a video tool that manages video content and manipulates the video content, a blog post tool that manages blog post content and manipulates blog post content; slide deck tool that manages slide deck content and manipulates the slide deck content; sharing each particular piece of content using a channel; commenting, by a user using the computing device using a comment user interface element of the media application on each particular piece of content; automatically measuring user engagement for each particular piece of content; and wherein each piece of the plurality of pieces of content is extracted from a webinar.
Khouri teaches the media applications are a blog post tool that manages blog post content and manipulates blog post content; managing the piece of content having the different format further comprises viewing, by a user using a computing device using a view user interface element of the media application for each piece of content having the different format, each piece of content; sharing, by a user using the computing device using a share user interface element of the media application on each particular piece of content using a channel; and commenting, by a user using the computing device using a comment user interface element of the media application on each particular piece of content (Khouri, fig.9; [0025], [0048], [0074], [0095]-[0097], [0105]; viewing different portlets, blogs; and sharing portlets with users in collaboration for comment; fig.9; [0073]-[0074], [0076], [0079], [0082], [0083], [0087], [0095]; portlet allow a user to author and post a blog, wherein the user can format the appearance of text of the post, set attributes, such as view, share, comment, and/or edit the post; fig.14; [0094], [0120]-[0122]; portlet allows user to author and publish a blog, changing status indicator of the blog).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Khouri’s teaching and Chowdhry’s teaching to include the media applications are a blog post tool that manages blog post content and manipulates blog post content; and share content using a channel and commenting, since the combination would have produced different type of content as well as facilitated the content to be shared, viewed, edited, commented in a collaboration environment as Khouri disclosed.
Tolle teaches the media applications are a video tool that manages video content and manipulates video content, and a slide deck tool that manages the slide deck content and manipulates slide deck content (Tolle, figures 2-3; [0008], [0027], [0041]; system comprises static content manager 35 to manage video and dynamic content manager 37 to manage images, slide; video and workbook editors for editing video, slides and static content).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Tolle’s teaching into Khouri and Chowdhry’s teaching to include the media applications are a video tool that manages video content and a slide deck tool that manages slide deck content, since the combination would have managed and produced enhance content including video and deck content besides text/image content.
Mak teaches automatically measuring user engagement for each particular piece of content (Mak, [0023], [0027], [0037]; web portal identifying a particular user who interacts a web page; identifying a panel from four panels that the user is click-through to view a web page; and identifying what web pages the user viewed and how long the user views a web page).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Mak’s teaching into Tolle, Khouri and Chowdhry’s teaching to include automatically measuring user engagement for each piece of content having the different format, since the combination would have recommended different users based on user’s interactions with content in portal page.
Sanso teaches wherein each piece of the plurality of pieces of content is extracted from a webinar (Sanso, [0040], [0041], [0043] extracting content, such as audio, video, image, slide, textual content in a web conference).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Sanso’s teaching into Mak, Tolle, Khouri and Chowdhry’s teaching to include each piece of the plurality of pieces of content is extracted from a webinar, since the combination would have facilitated users to create portal page having different extracted content from online environment. 
	Regarding claim 3, which is dependent on claim 1, Chowdhry teaches wherein the extracted piece of content is one of a video, a document and a Powerpoint (Chowdhry, fig. 8, [0119]; extracting links, panes and/or forms from the website source to create portlets; Tolle, [0027]; video).
Regarding claim 5, which is dependent on claim 1, Chowdhry teaches further comprising reconfiguring at least one of the media applications (Chowdhry, figures 15-19, 23, 29; [0182], [0191], [0203], [0217], [0233], [0243]; user edits/selects pans, links and/or forms for portlet; or fig.11; refresh time/rate for each of portlets).
Regarding claim 6, which is dependent on claim 5, Chowdhry teaches wherein reconfiguring at least one of the media applications further comprises changing a behavior of the media applications (Chowdhry, figures 15-19, 23, 29; [0182], [0191], [0203], [0217], [0233], [0243; user edits/selects pans, links and/or forms to add to portlets; refresh time/rate for each of portlets). 
Regarding claim 7, which is dependent on claim 1, Chowdhry teaches wherein the plurality of pieces of content are a video, a document, a blog post and a slide deck (Chowdhry, fig. 8, [0119]; extracting links, panes and/or forms from the website source to create portlets; Tolle, figures 2-3; [0027]; video slide deck; Khouri, [0025], [0052]; blog).  Same rationale of claim 1 is incorporated herein.
Regarding claim 8, which is dependent on claim 1, Chowdhry teaches wherein managing the plurality of received pieces of content further comprises manipulating the piece of content using the media applications (Chowdhry, figures 7-8; [0006], [0103], [0119]; add portlets; rearrange, recreate, rename, and/or refresh portlets).
Regarding claim 9, which is dependent on claim 1, Chowdhry teaches further comprising tracking, using each media application, engagement of a user using the media application for the piece of media (Chowdhry, [0255], [0257]; login as administrative or guest to access portlets).
	Regarding claim 19, which is dependent on claim 1, Mak teaches wherein automatically measuring user engagement further comprises identifying who consumed each piece of content, identifying a length of time that the user consumed each piece of content and identifying a part of each piece of content that the user spent more time viewing (Mak, [0023], [0027], [0037]; web portal identifying a particular user who interacts a web page; identifying a panel from four panels that the user is click-through to view a web page; and identifying what web pages the user viewed and how long the user views a web page). The same rationale is incorporated herein.
	Claims 10, 12, 14-17, 20 are for an apparatus comprising a computer system having a processor and a memory; a media portal executed by the processor and resident in the memory (Chowdhry, fig.1); the media portal having code that are executed by the processor to performing the method of claims 1, 3, 4-7, 19 respectively and are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed on 10/17/2022 have been fully considered but they are not persuasive.

	Applicants mainly argue that “The independent claims recite “receiving a plurality of pieces of content, each piece of the plurality of pieces of content having a different format, wherein each received piece of the plurality of pieces of content is extracted from a webinar” and “managing, using a computer based media portal system, the plurality of extracted pieces of content, the computer based media portal system having a plurality of media applications wherein each media application is used to manage a particular piece of content from the plurality of pieces of content and the particular piece of content has a different format, wherein the media applications are a video tool that manages video content and manipulates video content, a document tool that manages document content and manipulates document content, a blog post tool that manages blog post content and manipulates blog post content and slide deck tool that manages slide deck content and manipulates slide deck content” that is not disclosed or suggested by Chowdhry, Khouri, Tolle and Mak.
	Chowdhry discloses a system and method for generating custom portals using portlets that allow the user to add content to the custom portal. Chowdhry also discloses that the portlet (analagous to the claimed media apps) may be created from the web. Chowdhry at 0119. Chowdhry does not disclose that each received piece of content is extracted from a webinar and that the media apps include a video tool, a document tool, a blog post tool and a slide deck tool that each manage content extracted from a webinar” (Remarks, pages 6-7).	
	Examiner respectively disagrees. Chowdhry teaches portal system receiving a plurality of pieces of content, each piece of the plurality of different pieces of content having a different format, wherein each piece of the plurality of pieces of content is extracted from a web page (Chowdhry, figures 3, 8; [0103], [0119]). Chowdhry teaches tools that allow the user to edit a document by selects how many links, or what panes or form to add into a portlet, wherein piece of content is (Chowdhry, fig.8; [0124], [0180], [0191], [0203]). Khouri teaches user authors/edits and post a blog of a portlet, wherein the user can format the appearance of text of the post, set attributes, such as view, share, comment, and/or edit the post (Khouri, [0073]-[0074], [0076], [0079], [0082], [0083], [0087], [0095]) as well as  changing status indicator of the blog (Khouri, [0094], [0120]-[0122]). Tolle teaches portal system includes tools/editors that allow the user to editing video and slide (Tolle, [0008], [0027], [0041]). Therefore, the combination of Chowdhry, Khouri and Tolle teaches a portal system that allows a creator to manipulate video content, document content, blog post content or slide deck content using different tools.
New found reference, Sanso teaches wherein each piece of the plurality of pieces of content is extracted from a webinar (Sanso, [0040], [0041], [0043] extracting content, such as audio, video, image, slide, textual content in a web conference). It is noted that the claimed language does not specify how to extract the pieces of content. Therefore, the combination of Sanso, Khouri, Tolle, and Chowdhry teaches the amended claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Convington et al., US 7325188, figures 8-12 teaches capturing each piece of a plurality of pieces of content in a web source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177